J-A19030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.A.D., A              :   IN THE SUPERIOR COURT OF
    MINOR.                                     :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.A.D., A MINOR                 :
                                               :
                                               :
                                               :
                                               :   No. 335 EDA 2020

        Appeal from the Dispositional Order Entered November 15, 2019
      In the Court of Common Pleas of Monroe County Juvenile Division at
                        No(s): CP-45-JV-0000147-2019


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 06, 2020

        N.A.D. appeals from the dispositional order entered on November 15,

2019, following his adjudication of delinquency for Theft by Unlawful Taking.1

N.A.D. challenges the sufficiency of the evidence to sustain his adjudication.

We affirm.

        The juvenile court accurately recounted the facts as follows:

           On July 16, 2017, Jerome Lynn (“Mr. Lynn”), the victim, was
           attending an offroad race with his motocross club, Valley
           Forge Trail Riders. Mr. Lynn, who resides in Effort,
           Pennsylvania, has over 45 years of experience with
           motorbikes. Mr. Lynn transported his motorbike in a trailer
           to the event. After the conclusion of the race Mr. Lynn
           loaded his motorbike into his trailer and transported the bike
           back to his house. Mr. Lynn testified that he typically backed
           his trailer, which contained the bike and racing gear, up
           against his garage in order to prevent the doors of the trailer
____________________________________________



1   18 Pa.C.S.A. § 3921(a).
J-A19030-20


       from being opened because of his mistrust in locking
       devices. Due to being tired from the event, Mr. Lynn did not
       back the trailer against the garage and instead parked it in
       his driveway.

       When Mr. Lynn woke next morning he looked outside a
       window in his house to see that the doors of the trailer were
       “swinging open in the wind.” Mr. Lynn investigated the back
       of the trailer only to find that the tie-down straps, which
       held the bike in place while in transit, were cut and the bike
       was missing. Also taken was a large duffel bag containing
       60-70 pounds of gear. An itemized list was provided to the
       court with an estimated loss of $5,685.74 due to the theft.

       Mr. Lynn was able to discern that the foldable ramp which
       he used to take the bike on and off the trailer was not used.
       The bike weighed 250 pounds and would take two (2) people
       to lift it off the trailer without using the ramps. Mr. Lynn
       was able to track the path the bike took away from the
       trailer where it was pushed over his neighbor’s yard and
       about 150 to 250 feet where he assumed the bike was
       started and driven away. Mr. Lynn suspected that the
       thieves knew the bike was fuel-injected and not carbureted
       because a “carbureted bike cold won’t pull out. It won’t
       leave.” He also suspected that it was at this point the bike
       was started and driven away on the main road and the
       helmet was discarded.

       Trooper Gabriel Saracino, employed by the State Police at
       Fern Ridge, was called to Mr. Lynn’s residence after he
       reported that his bike and some of his gear was stolen. As
       part of his investigation Trooper Saracino had a member of
       the forensics team respond to the location in order to search
       for fingerprints. A palm print was found in the rear of the
       trailer door. The palm print was lifted, put into evidence,
       and sent to the Wyoming Lab in order for analysis. Based
       upon the report developed by Wyoming Lab a suspect was
       identified as [N.A.D.].

       Trooper Mark Mulvey (“Mr. Mulvey”), a forensic scientist at
       Wyoming Regional Crime Lab was admitted as an expert in
       the field of latent print analysis after voir dire examination.
       Mr. Mulvey received the palm print at the lab, examined it,
       and determined it was suitable to be compared against a
       known source. Mr. Mulvey testified that he used the ACE-V


                                    -2-
J-A19030-20


          methodology and that every decision was verified by a
          second independent latent print examiner. It was
          determined that the print was suitable for comparison, then
          enhanced in Photoshop, and finally searched for a match in
          Pennsylvania Automated Fingerprint Identification System
          (“AFIS”).

          The level of quality of the print was a “beautiful print” and
          came back with a candidate list of 24 candidates. It is a list
          of 24 possible searches to compare. Mr. Mulvey clarified that
          [N.A.D.] was the number one candidate, and upon further
          analysis using the ACE-V methodology, identified as
          [N.A.D.’s] print. Mr. Mulvey stated the print on the trailer
          was a “fantastic print, palm print. You don’t get them like
          that sometimes.”

          Trooper Saracino received the report from Wyoming Lab
          identifying [N.A.D.] and followed upon by making contact
          with [N.A.D.]. Trooper Saracino testified that he did a
          cursory look around the home of [N.A.D.] and interviewed
          him. [N.A.D.] denied having to do anything with the theft
          and the stolen property is still unrecovered as of this day.
          The trooper also testified that [N.A.D.] was currently on
          probation for fleeing and eluding on a dirt bike. [N.A.D.]
          clarified the prior incident was on a four-wheeler.

Juvenile Court Opinion, filed Dec. 16, 2019, at 1-4 (internal citations omitted).

       N.A.D. was charged with Theft by Unlawful Taking of Movable Property,

a felony in the third degree, both as a principal and an accomplice.2 Following

a hearing on November 15, 2019, the juvenile court adjudicated N.A.D.

delinquent and ordered him to serve a period of probation to run concurrent

to his current probation, and to make restitution. N.A.D. filed a petition for


____________________________________________


2Theft by Unlawful Taking of Movable Property is defined as follows: “A
person is guilty of theft if he unlawfully takes, or exercises unlawful control
over, movable property of another with intent to deprive him thereof.” 18
Pa.C.S.A. § 3921(a).

                                           -3-
J-A19030-20



reconsideration, which was ultimately denied on December 16, 2019. This

appeal followed. N.A.D. raises one issue for our review:

         Did the court abuse its discretion by adjudicating [N.A.D.]
         delinquent when the only evidence presented was finger
         prints found on a readily movable [object] in common
         usage?

N.A.D.’s Br. at 4.

      N.A.D. challenges the sufficiency of the evidence to support his

adjudication of delinquency. N.A.D. argues that the evidence of a mere palm

print on a readily movable object alone was insufficient to find him delinquent

of Theft by Unlawful Taking. N.A.D.’s Br. at 7. According to N.A.D., “The fact

[that his] palm print was recovered at most can establish at some point he

had contact with the trailer, but due to a trailer being a readily movable

[object] in common use after being at a public event over the course of a

weekend, the chance of the contact being innocent makes this sole evidence

insufficient as a matter of law.” Id. N.A.D. contends that although the print

evidence from the outside of the trailer could raise a reasonable inference that

he made contact with the trailer at some point, the evidence showed “mere

presence at the scene of a crime,” which is not enough to establish that he

committed a crime or was an active participant in one. Id. at 11.

      When reviewing a challenge to the sufficiency of the evidence, our

standard of review is de novo, and “our scope of review is limited to

considering the evidence of record, and all reasonable inferences arising

therefrom, viewed in the light most favorable to the Commonwealth as the


                                     -4-
J-A19030-20



verdict winner.” Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa.

2014). “When a juvenile is charged with an act that would constitute a crime

if committed by an adult, the Commonwealth must establish the elements of

the crime by proof beyond a reasonable doubt.” Interest of D.J.B., 230 A.3d

379, 386 (Pa.Super. 2020) (quoting In re A.V., 48 A.3d 1251, 1252

(Pa.Super. 2012)). The Commonwealth may sustain its burden by means of

wholly circumstantial evidence. Commonwealth v. Dix, 207 A.3d 383, 390

(Pa.Super. 2019). The hearing judge in a juvenile delinquency proceeding sits

as the finder of fact, and in that capacity, “as sole assessor of credibility, may

believe all, part or none of the evidence presented.” In re Love, 646 A.2d

1233, 1237 (Pa.Super. 1994). “The hearing judge’s findings will not be

reversed by this Court unless it appears that he has clearly abused his

discretion or committed an error of law.” Id.

      In Commonwealth v. Donahue, 62 A.3d 1033 (Pa.Super. 2013), this

Court examined the sufficiency of the evidence in a case where the only

evidence supporting the defendant’s identity as the person who committed a

burglary consisted of fingerprints discovered at the scene of the crime. The

Commonwealth had presented evidence that the defendant’s fingerprints were

on an opened soda bottle that was inside the burglarized residence. Id. at

1035. The homeowner testified that the soda bottle was unopened in a kitchen

cabinet when she left the home the night before. However, she said that when

she returned the next day, the soda bottle was open and in the basement with




                                      -5-
J-A19030-20



most of its contents consumed. Id. at 1034. The owner of the home

maintained that she did not know the defendant. Id. at 1035.

      We affirmed the judgment, finding that the fingerprint evidence was

sufficient to sustain the conclusion that the defendant was the individual who

had burglarized the home. Id. at 1037-38. In doing so, we comprehensively

discussed our prior cases that evaluated whether fingerprint evidence alone

was sufficient proof to sustain a conviction:

         In the seminal decision of Commonwealth v. Cichy, [323
         A.2d 817, 818 (Pa. Super. 1974)] we observed that “the
         accuracy of fingerprint evidence for purposes of
         identification” is established and that “the probative value
         of that evidence depends entirely on the circumstances of
         each case. Unless those circumstances are such that the
         fingerprint could only have been impressed at the time and
         place the crime was committed, such evidence is insufficient
         to sustain a conviction.” On the other hand, where
         “circumstances indicate impression at [the time of the
         crime], and the defendant’s innocent presence is excluded,
         such evidence has been held sufficient to convict.” Id. at
         819.

            Under these precepts, a conviction will be upheld “where
         fresh fingerprints are found at the place of illegal entry to
         private burglarized premises where a defendant’s presence
         is unexplained.” Id. at 818. Similarly, if the prints are
         discovered in a place accessible only by force or on objects
         that the defendant could not have contacted under
         legitimate circumstances, a conviction will be upheld. Id.
         However, “the mere discovery of prints in a public place with
         which a number of people may have had innocent contact is
         insufficient by itself to convict.” Id. Additionally, if the prints
         are located on a readily movable object in common usage
         and the possibility of innocent contact with that object is
         great, the conviction will not be sustained. Id.

            A comparison of the fingerprint cases established the
         uniform application of these principles. In Cichy, the


                                       -6-
J-A19030-20


       defendant was convicted solely based on the fact that his
       fingerprints were discovered on a cigarette pack located
       next to a vending machine in a public venue that was
       burglarized. We ruled that the conviction was infirm, given
       that the defendant admittedly had visited the scene of the
       burglary during normal business hours before the date of
       the burglary, no prints were discovered on the cigarette
       machine, and there was no indication that the cigarette
       package with the defendant’s prints was taken from the
       machine. Thus, in Cichy, there was an innocent explanation
       for the presence of the prints on the package, which could
       have been left behind when the defendant was on the
       premises during business hours. We concluded that the
       discovery of prints on a movable object in a public venue is
       insufficient to establish a person’s presence at the crime
       scene during the commission of the crime.

          In the case of In re M.J.H., 988 A.2d 694 (Pa.Super.
       2010), we applied Cichy and reversed an adjudication of
       delinquency that was premised upon the juvenile’s
       commission of acts constituting burglary and theft. In that
       case, a clothing store was ransacked and burglarized, and
       the juvenile’s fingerprints were discovered on a clothing rack
       readily accessible to the public, but not at or near the point
       of illegal entry into the store. Additionally, evidence was
       presented that, on two or three occasions before the
       burglary, the juvenile was present in the store during
       normal operating hours.

          We observed that the juvenile’s fingerprints were
       discovered at a location where his presence was explained
       through innocent behavior and from an object with which he
       could have had legitimate contact. We concluded that the
       possibility that the juvenile had made innocent contact with
       the clothing rack was too great to permit a determination
       that he was the person who ransacked and burglarized the
       store. See also Commonwealth v. Henry, 875 A.2d 302
       (Pa.Super. 2005) (defendant improperly convicted of
       unauthorized use of a vehicle where lone evidence against
       him was that his fingerprints were found on movable object
       inside vehicle; such proof established only that the
       defendant had been present in vehicle at some point and
       was not sufficient to establish that he used the car without
       permission).


                                   -7-
J-A19030-20


           Conversely, in numerous cases, we have upheld the
        sufficiency of the evidence supporting a conviction premised
        solely on the fact that the defendant’s fingerprints were at
        the scene of the crime. Pursuant to these decisions, imprints
        constitute sufficient evidence so long as the facts of the
        crime eliminate an innocent explanation for the presence of
        the defendant’s fingerprints on an object.

                                     ***

           Herein, there was no innocent explanation for the
        presence of Appellant’s fingerprints on the soda bottle
        located at the crime scene. The burglarized premises were
        a private residence, and Appellant, unknown to the owner,
        had no right to be located there. The proof also established
        that the impression on the soda bottle, even though
        movable, was made during the burglary. The bottle was in
        a kitchen cabinet and unopened at 6:00 p.m. on June 20,
        2010, when the owner locked the door and closed the
        windows to her property. The item was found in the
        basement, opened, and partially consumed sixteen hours
        later. The burglary occurred during those hours. When
        discovered on June 21, 2010, the bottle had two imprints, a
        thumb and forefinger, which were identified as those of
        Appellant. Under the precepts applicable to fingerprint
        evidence, Appellant’s convictions therefore are not infirm.

Donahue, 62 A.3d at 1035-1038.

     Instantly, viewing the evidence in the light most favorable to the

Commonwealth, as the prevailing party below, the evidence was sufficient to

sustain N.A.D.’s adjudication of delinquency. N.A.D.’s palm print was found on

a private trailer that was parked on private property. As in Donahue, this

case involved private property not open to the public and N.A.D. was unknown

to the victim. The juvenile court found that there was no innocent explanation

for the presence of N.A.D.’s palm print on the private trailer parked on a

private driveway. Juv. Ct. Op. at 5, 7. The court noted that although N.A.D.


                                    -8-
J-A19030-20



took the stand and denied that he took the motorbike and equipment, he

offered no explanation as to why his palm print was on the trailer. Id. at 5.

The court found that “[t]he trooper testified convincingly that to open the rear

doors of the trailer, it would likely be necessary to place one’s hand in the

location of [N.A.D.’s] palm print, in order to open the latch on the swinging

doors.” Id. Thus, the palm print was found on the point of entry,

demonstrating that it was not “innocent” contact but rather was indicative of

a person trying to open the door of the trailer.

      Further, the court inferred that the print was “fresh,” and explained that

“the testimony of the trooper from the forensic lab was compelling in that the

palm print was of ‘fantastic’ quality, when you would expect outside conditions

of dirt and water to compromise the print over time.” Id. at 6. This was a

reasonable conclusion, since outside conditions would have weakened the

quality of the print, yet the palm print was found to be a “fantastic” and

“beautiful” print. See N.T., 11/15/19, at 22, 26. The trial court did not err in

finding that there was sufficient evidence to adjudicate N.A.D. delinquent for

Theft by Unlawful Taking. Accordingly, we affirm the order of disposition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/6/20

                                     -9-